1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CHEVRON ENVIRONMENTAL                           )   Case No.: 1:19-cv-00807-LJO-JLT
     MANAGEMENT COMPANY, et al.,                     )
12            Plaintiffs,                            )   ORDER ADOPTING FINDINGS AND
                                                     )   RECOMMENDATION TO GRANT MOTION FOR
13          v.                                       )   DEFAULT JUDGMENT
                                                     )
14   ENVIRONMENTAL PROTECTION                        )   (Doc. 22)
     CORPORATION,                                    )
15
              Defendant.                             )
16                                                   )

17          On June 7, 2019, Plaintiffs filed its complaint against the Environmental Protection

18   Corporation. (Doc. 1.) On June 24, 2019, Defendant was personally served through its registered

19   agent, Thomas Johnson, pursuant to Federal Rule of Civil Procedure 4. (Doc. 12.) Defendant failed to

20   file a responsive pleading as required by Federal Rule of Civil Procedure 12(a)(1)(A)(i).

21           Upon motion by Plaintiffs, the Court entered the Clerk’s Certificate of Entry of Default

22   against Defendant on July 22, 2019. (Docs. 15, 16.) On August 21, 2019, Plaintiffs filed a motion

23   seeking default judgment against Defendant. (Doc. 20.) The Court issued findings and

24   recommendation to grant motion for default judgment on September 13, 2019, providing the parties

25   fourteen days to file any objections to the recommendation. (Doc. 22.) In addition, the parties were

26   “advised that failure to file objections within the specified time may waive the right to appeal the

27   District Court's order.” (Doc. 22 at 9, citing Martinez v. Ylst, 951 F.2d 1153 (9th Cir. 1991);

28

                                                         1
1    Wilkerson v. Wheeler, 772 F.3d 834, 834 (9th Cir. 2014)). To date, no objections have been filed and

2    the time period for doing so has expired.

3           In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this Court conducted a de novo

4    review of the case. Having carefully reviewed the entire file, the Court finds the findings and

5    recommendation to be supported by the record and proper analysis.

6           Accordingly, the Court orders as follows:

7           1.      The findings and recommendation dated September 13, 2019 (Doc. No. 22) is adopted

8                   in full;

9           2.      Plaintiffs’ motion for default judgment is granted, and Plaintiffs are awarded cost

10                  recovery in the amount of $18,147,595.24; and

11          3.      The Clerk of Court is directed to close the action.

12
13   IT IS SO ORDERED.

14      Dated:     October 2, 2019                           /s/ Lawrence J. O’Neill _____
15                                                 UNITED STATES CHIEF DISTRICT JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
